DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments regarding the 35 USC § 103 rejections have been fully considered but are related to newly amended claim language. These arguments have been fully addressed in the rejections recited below; However, Examiner would like to respond to Applicant’s arguments regarding the claimed “designated type of resource.” Under the broadest reasonable interpretation a “designated type of resource” can be interpreted to include a resource associated with a particular status, availability indication, operating system, function, etc.  The Chen teaches “a designated type of resource” based on the status and availability of a selected resource ([0057], Training jobs are received via the interface module 510 and instructions for the compute nodes are dispatched via the interface module 510. Data transfer also occurs via the interface module 510. The interface module 510 can include a user interface; [0059], The allocation engine 530 determines requirements of training jobs and allocates the training jobs to compute nodes based on the requirements of the training jobs and status of the compute nodes; and [0063], The user can determine whether to send more training jobs to the computer system or to specific nodes based on the displayed status).
	Applicant also argues that the claims are allowable because “the cited references should not be found to teach or suggest “classifying the synthetic data task as eligible for processing with the designated type of resource.”” (Applicant’s Remarks, Pg. 10). Examiner respectfully disagrees. Chen teaches a synthetic data task (i.e. training job) and classifies said training task as ([0059], the allocation engine 530 determines how many compute nodes are required by each training job and also looks into how many compute nodes are available or partially available. It allocates the training jobs to compute nodes accordingly. The allocation of training jobs, including reallocation, can be done dynamically).
	Applicant also argues that the claims are allowable because “sending new training jobs to a specific node should not be found to teach or suggest “identifying... a subset of the synthetic data tasks classified for processing with a first resource” and “reclassifying the subset of synthetic data tasks for processing on a second resource, of the distributed computing environment, specified by the requesting user or account.” (Applicant’s Remarks, Pg. 12). Examiner respectfully disagrees. Chen teaches reclassifying tasks classified to operate on a first resource to be executed on a second resource ([0043], the compute nodes assigned to a training job can be changed while the training job is executing)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.’

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (United States Patent Application Publication 20180314971) in view of Yakubovich et al. (United States Patent Application Publication 20140079314).
As per claim 1, Chen teaches the invention substantially as claimed including a computer system comprising: 
	one or more hardware processors ([0020], A typical large-scale distributed computer system preferably has 1,000 or more processor units (e.g., CPUs and GPUs) distributed between the job server 110 and the compute nodes 130) and memory configured to provide computer program instructions to the one or more hardware processors ([0055], components shown refer to computer program instructions and other logic used to provide the specified functionality. These components can be implemented in hardware, firmware and/or software. In one embodiment, they are implemented as executable computer program instructions that are stored on a storage device, loaded into a memory and executed by a processor); 
	a progress portal configured to use the one or more hardware processors to monitor progress ([0023], the job server 110 plays more of a role of managing and monitoring the allocation of training jobs to the compute nodes 130, and the compute nodes 130 play more of a role of executing the training tasks),  of a distributed [Synthetic Data as a ]Service [(SDaaS)] of a distributed computing environment  ([0006], large-scale distributed computer system; and [0023], the job server 110 plays more of a role of managing and monitoring the allocation of training jobs to the compute nodes 130, and the compute nodes 130 play more of a role of executing the training task), in processing a request to perform a synthetic data task ([0052, The visual display can also show the internal architecture of the training groups and/or their level of activity. A user of the computer system 100 can use the visual display to control progress of the training jobs; and [0053], the job server may provide various visual displays, such as displays that monitor the progress of training jobs), wherein the progress portal comprises:	
	a command interface configured to use the one or more hardware processors to receive a command, from a requesting account or user ([0052], A user of the computer system 100 can use the visual display to … determine whether to send new training jobs to the job server 110),  to assign the synthetic data task to be processed using a designated type of resource, in the distributed computing environment ([0059], The allocation engine 530 determines requirements of training jobs and allocates the training jobs to compute nodes based on the requirements of the training jobs and status of the compute nodes), specified by the requesting user or account([0057], Training jobs are received via the interface module 510 and instructions for the compute nodes are dispatched via the interface module 510. Data transfer also occurs via the interface module 510. The interface module 510 can include a user interface; and [0063], The user can determine whether to send more training jobs to the computer system or to specific nodes based on the displayed status), and 
a command component configured to use the one or more hardware processors to execute the command by classifying the synthetic data task as eligible for processing with the designated type resource ([0059], the allocation engine 530 determines how many compute nodes are required by each training job and also looks into how many compute nodes are available or partially available. It allocates the training jobs to compute nodes accordingly. The allocation of training jobs, including reallocation, can be done dynamically).

	Although Chen teaches a distributed system. ([0006], using a large-scale distributed computer system that includes a job server and multiple compute nodes. The job server allocates jobs for training machine learning models to groups of one or more compute nodes; and [0025], the overall computer system 110 can be implemented in different ways. For example, it can be implemented entirely as a proprietary system. Alternately, it may be built on third party services or cloud offerings). Chen fails to specifically teach, a distributed Synthetic Data as a Service (SDaaS).
	However, Yakubovich teaches, a distributed Synthetic Data as a Service (SDaaS) ([0112], If any user input requires generation of synthetic sample images, such as if the user inputs seed images, then sub-module M7b would synthesize the sample images from the provided seed images based on the collected image constraints.). 
	
	Chen and Yakubovich are analogous because they are each related to training machine learning models. Chen teaches a method for training machine learning models and allowing a user to monitor the progress of tasks related to training said models ([0027], the job server 110 typically will monitor each training group's progress and may access interim values of the parameters for display or monitoring purposes ). Yakubovich teaches a method of training machine learning modes by providing a service for processing synthetic tasks. (Abstract, , enables users with limited or no special image processing and pattern recognition knowledge to create reliable vision systems for their applications. Computer rendering of CAD models is used to automate the dataset acquisition process and labeling process. In order to speed up the training data preparation while maintaining the data quality, a number of processed samples are generated from one or a few seed images; and [0112], the system collects the image constraint sets from all selected detectors. If any user input requires generation of synthetic sample images, such as if the user inputs seed images, then sub-module M7b would synthesize the sample images from the provided seed images based on the collected image constraints). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Chen would be modified with the SDaaS mechanism taught by Yakubovich in order to provide a distributed service for processing synthetic tasks. One of ordinary skill in the art would have recognized that applying the known technique of Yakubovich would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Yakubovich to the teachings of Chen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such service providing mechanisms into similar systems. Therefore, it would have been obvious to combine the teachings of Chen and Yakubovich. 

As per claim 2, Chen teaches, wherein the request is associated with a plurality of synthetic data tasks comprising the synthetic data task and a second synthetic data task  The compute nodes 130A1-N in the training group execute a training job to train a machine learning model A. As part of this job, different portions of the training set may be allocated to different compute nodes 130Ax, each of which then trains 143 using its training samples) that has begun processing ([0028], The training jobs may be ordered 115 at different times. Accordingly, the allocation 125A-D of the training jobs may occur over time), wherein the command component is configured to reclassify the synthetic data task for processing on the designated resource ([0043], the compute nodes assigned to a training job can be changed while the training job is executing).

As per claim 3, Yakubovich teaches, wherein the command interface is further configured to receive a second command to maximize or minimize a derived processing characteristic of the SDaaS ([0116], the classifier may be adjusted to limit its detection to only the needed views. This would improve performance and reduce computational resource demands), and wherein the command component is further configured to execute the second command by performing at least one of assigning the synthetic data task to process with a determined resource or automatically reducing a size or quality of synthetic data assets generated pursuant to the synthetic data task ([0116], the classifier may be adjusted to limit its detection to only the needed views. This would improve performance and reduce computational resource demands)).
As per claim 4, Yakubovich teaches, wherein the command interface is further configured to receive a second command to set a designated size or quality of synthetic data assets generated pursuant to at least one synthetic data task of the subset of synthetic data tasks ([0116], the classifier may be adjusted to limit its detection to only the needed views. This  and wherein the command component is further configured to execute the second command by setting the SDaaS to generate the synthetic data assets with the designated size or quality ([0116], the classifier may be adjusted to limit its detection to only the needed views. This would improve performance and reduce computational resource demands).

As per claim 7, Chen teaches, wherein the synthetic data task comprises a task to perform at least one of generation of source assets, ingestion of source assets, identification of variation parameters, variation of variation parameters (Abstract, The training jobs include updating values for the parameters (e.g., weights and biases) of the machine learning models), or creation of synthetic data.

As per claim 8, Chen teaches the invention substantially as claimed including one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: 
	causing presentation of a progress portal configured to monitor progress of a [distributed Synthetic Data as a ]Service [(SDaaS)] ([0023], the job server 110 plays more of a role of managing and monitoring the allocation of training jobs to the compute nodes 130, and the compute nodes 130 play more of a role of executing the training tasks) of a distributed computing environment ([0006], large-scale distributed computer system; and [0023], the job server 110 plays more of a role of managing and monitoring the allocation of training jobs to the compute nodes 130, and the compute nodes 130 play more of a role of executing the training in processing a request to perform associated synthetic data tasks([0052, The visual display can also show the internal architecture of the training groups and/or their level of activity. A user of the computer system 100 can use the visual display to control progress of the training jobs; and [0053], the job server may provide various visual displays, such as displays that monitor the progress of training jobs); 
	receiving, via a command interface of the progress portal, a command from a requesting account or user ([0052], A user of the computer system 100 can use the visual display to … determine whether to send new training jobs to the job server 110) to change an allocation of resources of the distributed computing environment for processing the synthetic data tasks ([0057], Training jobs are received via the interface module 510 and instructions for the compute nodes are dispatched via the interface module 510. Data transfer also occurs via the interface module 510. The interface module 510 can include a user interface; and [0063], The user can determine whether to send more training jobs to the computer system or to specific nodes based on the displayed status); and 
	executing the command by: 
		identifying, from the synthetic data tasks, a subset of the synthetic data tasks classified for processing with a first resource of the distributed computing environment and that have not yet been routed for processing ([0007], The job server allocates the training jobs to training groups of one or more compute nodes, based on the current requirements of the training jobs and the current status of the compute nodes); and 
		reclassifying the subset of synthetic data tasks for processing on a second resource, of the distributed computing environment, specified by the requesting user or account ([0008], The allocation of training jobs to training groups and the composition of the 

	Although Chen teaches a distributed system. ([0006], using a large-scale distributed computer system that includes a job server and multiple compute nodes. The job server allocates jobs for training machine learning models to groups of one or more compute nodes; and [0025], the overall computer system 110 can be implemented in different ways. For example, it can be implemented entirely as a proprietary system. Alternately, it may be built on third party services or cloud offerings). Chen fails to specifically teach, a distributed Synthetic Data as a Service (SDaaS).
	However, Yakubovich teaches, a distributed Synthetic Data as a Service (SDaaS) ([0112], If any user input requires generation of synthetic sample images, such as if the user inputs seed images, then sub-module M7b would synthesize the sample images from the provided seed images based on the collected image constraints). 
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 9, Yakubovich teaches, the operations further comprising: 
	receiving, via the command interface, a second command to maximize or minimize a derived processing characteristic of the SDaaS ([0116], the classifier may be adjusted to limit its detection to only the needed views. This would improve performance and reduce computational resource demands), and 
	executing the second command by performing at least one of assigning the synthetic data task to process with a determined resource or automatically reducing a size or quality of synthetic data assets generated pursuant to the synthetic data task ([0116], the classifier may be adjusted to limit its detection to only the needed views. This would improve performance and reduce computational resource demands).

As per claim 10, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 7 and is rejected for the same reasons.

As per claim 14, Chen teaches the invention substantially as claimed including a method for monitoring progress of a [distributed Synthetic Data as a] Service [(SDaaS)], the method comprising: 
	causing presentation of a progress portal configured to monitor progress of the [SDaaS] [service] of a distributed computing environment  ([0006], large-scale distributed computer system; and [0023], the job server 110 plays more of a role of managing and monitoring the allocation of training jobs to the compute nodes 130, and the compute nodes 130 play more of a role of executing the training task) in processing a request to perform a synthetic data task ([0052, The visual display can also show the internal architecture of the training groups and/or their level of activity. A user of the computer system 100 can use the visual display to control progress of the training jobs; and [0053], the job server may provide 
	receiving, via a command interface of the progress portal, a command from a requesting account or user to batch the processing of the synthetic data task ([0059], The allocation engine 530 determines requirements of training jobs and allocates the training jobs to compute nodes based on the requirements of the training jobs and status of the compute node); and 
	executing the command by: 
		deriving, from the request to perform a synthetic data task, a plurality of batched synthetic data tasks ([0006], The job server allocates jobs for training machine learning models to groups of one or more compute nodes. These training groups execute the training jobs; and [0059], the allocation engine 530 determines how many compute nodes are required by each training job and also looks into how many compute nodes are available or partially available. It allocates the training jobs to compute nodes accordingly. The allocation of training jobs, including reallocation, can be done dynamically); and 
		classifying at least one batch, of the plurality of batched synthetic data tasks, for processing using a designated type of resource, of the distributed computing environment ([0059], the allocation engine 530 determines how many compute nodes are required by each training job and also looks into how many compute nodes are available or partially available. It allocates the training jobs to compute nodes accordingly. The allocation of training jobs, including reallocation, can be done dynamically), specified by the requesting user account ([0057], Training jobs are received via the interface module 510 and instructions for the compute nodes are dispatched via the interface module 510. Data transfer also occurs via the interface module 510. The interface module 510 can include a user interface; and [0063], The 

	Although Chen teaches a distributed system. ([0006], using a large-scale distributed computer system that includes a job server and multiple compute nodes. The job server allocates jobs for training machine learning models to groups of one or more compute nodes; and [0025], the overall computer system 110 can be implemented in different ways. For example, it can be implemented entirely as a proprietary system. Alternately, it may be built on third party services or cloud offerings). Chen fails to specifically teach, a distributed Synthetic Data as a Service (SDaaS).
	However, Yakubovich teaches, a distributed Synthetic Data as a Service (SDaaS) ([0112], If any user input requires generation of synthetic sample images, such as if the user inputs seed images, then sub-module M7b would synthesize the sample images from the provided seed images based on the collected image constraints). 
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 15, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 16, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 17, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 20, this claim is similar to claim 7 and is rejected for the same reasons.

	Claim 5-6, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Yakubovich and in further view of Shih et al. (United States Patent 9430280).

As per claim 5, the combination of Chen-Yakubovich fails to specifically teach wherein the progress portal is configured to trigger an automatic halt to further SDaaS processing of the request based on a determination that the SDaaS has consumed a threshold amount of resources. 
	However, Shih teaches, wherein the progress portal is configured to trigger an automatic halt to further SDaaS processing of the request based on a determination that the SDaaS has consumed a threshold amount of resources (Column 23, Lines 49-52, The execution of the task may be monitored to ensure that it does not exceed the timeout duration. In one embodiment, the time taken to execute the task may be periodically checked. As shown in 565, it may be determined whether the execution of the task has exceeded the timeout duration. As shown in 570, if the timeout duration has been exceeded, then the execution of the task may be interrupted or otherwise stopped prior to completion).

	Chen-Yakubovich and Shih are analogous because they are each related to training machine learning models. Chen teaches a method for training machine learning models and allowing a user to monitor the progress of tasks related to training said models.  Yakubovich teaches a method of training machine learning modes by providing a service for processing synthetic tasks. Shih teaches a method of training machine learning modes by creating and updating prediction models regarding needed execution time (74, machine learning techniques may be used to capture the relationship and provide future estimates. The relationship between the prior execution durations and the input data characteristic(s) for the task may be stored with the resource usage data in the resource management database 191; and 79, machine learning techniques may be used to capture the relationship and provide future estimates. The relationship between the prior execution durations and the input data characteristic(s) for the task may be stored with the resource usage data in the resource management database 191. When a new task specification with a particular set of input data 505 is received, the timeout manager 510 may then determine an appropriate timeout duration 515 as a function of the characteristic(s) of the set of input data based on the resource usage data retrieved from the resource management database 191).It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Chen-Yakubovich would be modified with the time capturing mechanism taught by Shih in order to provide a distributed service for processing synthetic tasks. One of ordinary skill in the art would have recognized that applying the known technique of Shih would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Shih to the teachings of the combination of Chen-Yakubovich would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such time reporting mechanisms into similar systems. Therefore, it would have been obvious to combine the teachings of Chen-Yakubovich and Shih. 

As per claim 6, Although Chen teaches a feedback component ([0027], the job server 110 typically will monitor each training group's progress and may access interim values of the parameters for display or monitoring purposes). The combination of Chen-Yakubovich fails to specifically teach further comprising a feedback component configured to cause presentation of a measure of time spent on synthetic data creation by a particular type of processor.
	However, Shih teaches, further comprising a feedback component configured to cause presentation of a measure of time spent on synthetic data creation by a particular type of processor (Column 7, Lines 27-29, clients may be able to view the current execution status of their tasks or subtasks using the interface. In some embodiments, additional information about executed tasks and subtasks may be available via the interface or interfaces, such as program output, error logs, exception logs, and so on).
	The same motivation used in the rejection of claim 5 is applicable to the instant claim.

As per claim 11, this claim is similar to claim 5 and is rejected for the same reasons.  The same motivation used in the rejection of claim 5 is applicable to the instant claim.
As per claim 12, this claim is similar to claim 6 and is rejected for the same reasons.  The same motivation used in the rejection of claim 5 is applicable to the instant claim.
As per claim 18, this claim is similar to claim 5 and is rejected for the same reasons.  The same motivation used in the rejection of claim 5 is applicable to the instant claim.
As per claim 19, this claim is similar to claim 6 and is rejected for the same reasons.  The same motivation used in the rejection of claim 5 is applicable to the instant claim.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199